Citation Nr: 1120442	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hypertension prior to March 19, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2009, a video conference hearing before the undersigned Veterans Law Judge was held, and a transcript of the hearing is of record.  

When this case was before the Board in November 2009, it was remanded for further development.  While the case was in remand status, the Veteran's appeal for service connection for low back and right ankle disabilities was resolved by a January 2011 rating decision granting service connection for both of the claimed disabilities.  In addition, in the January 2011 rating decision, a 10 percent rating was granted for the Veteran's hypertension, effective March 19, 2010.  In subsequently submitted written argument, the Veteran's representative informed the Board that the Veteran is satisfied with the 10 percent rating but believes that a 10 percent rating should also be granted for the initial rating period prior to March 19, 2010.  The Board has limited its consideration accordingly.


FINDINGS OF FACT

1.  Prior to March 19, 2010, the Veteran's hypertension was manifested by diastolic blood pressure readings predominately lower than 100 and systolic blood pressure readings predominately lower than 160.

2.  Although the Veteran requires medication for control of his hypertension, prior to March 19, 2010, he had no history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to March 19, 2010, for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice in January 2007, prior to the initial adjudication of the claim.    

In addition, service treatment records and pertinent private records have been obtained and the Veteran was afforded an appropriate VA examination.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

Service treatment records reflect that the Veteran was placed on medication for control of his hypertension and that on isolated occasions his systolic blood pressure was 100 or more and his diastolic pressure was 160 or more; however, they do not show that his systolic pressure was ever predominantly 100 or more or that his diastolic pressure was ever predominantly 160 or more.  

The Veteran was afforded a QTC examination in February 2007.  The Veteran reported that he had high blood pressure that was treated with medication Triamterene, but was unaware of any side effects from the treatment.  Blood pressure readings were 133/92, 142/92, and 146/91 and the examiner urged the Veteran to work with his physician to control his blood pressure.  

A May 2008 private treatment record notes a blood pressure reading of 126/72.  Other private treatment records dated in July and August 2009 note blood pressure readings of 134/95 and 135/87.

The Veteran was afforded a hearing before the undersigned in July 2009 at which time he testified that he saw his doctor often to monitor his blood pressure.

The Veteran was afforded another VA examination on March 19, 2010.  The examiner noted that the Veteran was initially diagnosed with hypertension in 1995 but could not tell from review of the record exactly when he started using medication to control his blood pressure.  However it appeared that he Veteran had been on anti-hypertensive medication since at least 1999.  The examiner noted that the Veteran was currently on daily hypertensive medications.  The blood pressure readings during the examination were 149/101, 152/101, and 169/119.

After reviewing the evidence of record, the Board finds that prior to March 19, 2010, the Veteran's hypertension did not warrant a compensable rating.  Although the record confirms that the Veteran was taking medication for control of his hypertension during that period, none of the evidence pertinent to the period prior to March 19, 2010, shows that the Veteran's systolic pressure was ever predominantly 100 or more or that his diastolic pressure was ever predominantly 160 or more.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the disability are contemplated by the schedular criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular consideration is required.  


ORDER

Entitlement to an initial compensable rating for hypertension prior to March 19, 2010, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


